DETAILED ACTION
This Office Action is in response to the application filed on February 4, 2021. Claims 1-20 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should 
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent Publication No. 10,944,985 (the ‘985 patent) in view of U.S. Patent Publication No. 2018/0324437 (“Kim”). Although the conflicting claims are not identical, they are not patentably distinct from each other because it would be obvious to one of ordinary skill in the art at the time of invention that claims 1-20 of the ‘985 patent in view of Kim and claims 1-20 of the instant invention cover substantially the same subject matter.
The table below shows claim 1, a sample of how each of these claims is rendered unpatentable by claims such as claim 1 of the ‘985 patent:
Instant Application 17/680,086
U.S. Patent Publication No. 10,944,985
1. (Original) A video image processing method performed at a computing device having one or more processors and memory storing programs to be executed by the one or more processors, the method comprising: 
1. (Original) A video image processing method performed at a computing device having one or more processors and memory storing programs to be executed by the one or more processors, the method comprising:
1. Limitation 1: obtaining a target image frame from a to-be-encoded video image and selecting a coding tree unit including a predefined integer pixel location in the target image frame, wherein the coding tree unit has been reconstructed; 
1. Limitation 1: obtaining a target image frame from a to-be-encoded video image and selecting a predefined integer pixel location in the target image frame;
1. Limitation 2: after performing deblocking and sample adaptive offset of the reconstructed coding tree unit;

1. Limitation 3: performing half pixel estimation on the coding tree unit of the target image frame including the predefined integer pixel location, to obtain an optimal half pixel location having a minimum rate distortion cost within the coding tree unit of the target image frame;
1. Limitation 2: performing half pixel estimation on a predefined region of the target image frame including the predefined integer pixel location, to obtain an optimal half pixel location having a minimum rate distortion cost within the predefined region of the target image frame;
1. Limitation 4: dividing a surrounding area of the optimal half pixel location into four partitions;
1. Limitation 3: dividing a surrounding area of the optimal half pixel location into four partitions;
1. Limitation 5: selecting, among the four partitions according to rate distortion costs respectively corresponding to four half pixel locations adjacent to 


1. Limitation 5: performing quarter pixel estimation on the first partition according to the optimal half pixel location, to obtain an optimal quarter pixel location having a minimum rate distortion cost within the first partition…
1. Limitation 7: performing motion compensation to the target image frame by using at least one of the optimal half pixel location and the optimal quarter pixel location as a motion estimation result.
1. Limitation 9: performing motion compensation to the target image frame by using at least one of the optimal half pixel location and the optimal quarter pixel location as a motion estimation result.


With respect to claim 1, the claims of the ‘985 application do not recite preforming prediction using pixel locations contained within a reconstructed coding tree unit and that such prediction may be performed after deblocking and SAO filtering, i.e., after performing deblocking and sample adaptive offset of the reconstructed coding tree unit.
However, Kim discloses that it was known to motion search pixel locations within a reconstructed CTU during prediction and to deblock and SAO filter prior to such prediction, i.e., after performing deblocking and sample adaptive offset of the reconstructed coding tree unit (see Fig. 1, items 145, 110, ¶¶63-66, showing and describing that the block/cu of the reconstructed CTU may be filtered by applying a deblocking filter and an SAO to the reconstructed picture before being used by the predictor 110 for inter prediction and ¶¶37-38, describing that an input image of a video to-be-encoded is obtained, divided into CUs/blocks of CTUs and reconstructed and predicted).
One of ordinary skill in the art at the time of filing would have understood prediction using motion search and when, within an encoder, such prediction is appropriate, including, as evidenced by Kim, doing so to reconstructed CTUs after deblocking and SAO filtering. Accordingly, to one of ordinary skill in the art at the time of filing it would have been obvious to modify the claims of the ‘985 patent to include applying its described motion search/prediction process to reconstructed CTUs after deblocking and SAO filtering as doing so would have represented nothing more than the combination of prior art elements according to known methods to achieve predictable results and/or the simple substitution of one known element for another to obtain predictable results.  
Thereby, claim 1 is not patentably distinct from claim 1 of the ‘985 application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2018/0324437 (“Kim”) in view of Chinese Patent Publication No. CN102164283A (“Xuehua”).
With respect to claim 9, Kim discloses the invention substantially as claimed, including 
A computing device (see Fig. 1, item 100), comprising: 
one or more processors (see citations with respect to preamble above and ¶¶33, 205, describing that the invention may be implemented by software stored in memory executed by a processor, i.e., one or more processors);
memory coupled to the one or more processors (see citations with respect to element above, showing and describing that the system is implemented by memory coupled to the processor); and
a plurality of program instructions stored there on (see citations with respect to elements above, describing that the memory stores software, i.e., a plurality of program instructions, for executing the functions of the invention), which when executed by the one or more processors cause the processors to perform operations including: 
obtaining a target image frame from a to-be-encoded video image and selecting a coding tree unit including a predefined integer pixel location in the target image frame, wherein the coding tree unit has been reconstructed (see Figs. 1, 7, items “reconstructed block”, predictor 110, 700, 710, ¶¶37-38, 61, 131-134, describing that an input image of a video to-be-encoded is obtained, divided into CUs/blocks of CTUs and reconstructed and predicted using a method including the selection of an area, e.g., 710, of a CTU, including a predefined integer pixel location, e.g., MVP 700, in the target image frame, i.e., obtaining a target image frame from a to-be-encoded video image and selecting a CTU including a predefined integer pixel location in the target frame image, wherein the coding tree unit has been reconstructed);
after performing deblocking and sample adaptive offset of the reconstructed coding tree unit (see Fig. 1, items 145, 110, ¶¶63-66, showing and describing that the block/cu of the reconstructed CTU may be filtered by applying a deblocking filter and an SAO to the reconstructed picture before being used by the predictor 110 for inter prediction):
…
performing half pixel estimation on the coding tree unit of the target image frame… performing quarter pixel estimation…; and performing motion compensation to the target image frame… (see Fig. 7, ¶¶92, 134-135, describing performing motion compensation of a block/CU of a CTU using motion information derived from a prediction using half or quarter pixel estimation). 
Kim does not explicitly disclose the search scheme described by the claim, i.e., it does not describe performing half pixel estimation on the coding tree unit of the target image frame including the predefined integer pixel location, to obtain an optimal half pixel location having a minimum rate distortion cost within the coding tree unit of the target image frame; dividing a surrounding area of the optimal half pixel location into four partitions; selecting, among the four partitions according to rate distortion costs respectively corresponding to four half pixel locations adjacent to the optimal half pixel location, a first partition used for quarter pixel estimation; performing quarter pixel estimation on the first partition according to the optimal half pixel location, to obtain an optimal quarter pixel location having a minimum rate distortion cost within the first partition; and performing motion compensation to the target image frame by using at least one of the optimal half pixel location and the optimal quarter pixel location as a motion estimation result.
However, in the same field of endeavor, Xuehua discloses a search scheme including performing half pixel estimation and obtaining an optimal half pixel location, dividing the surrounding area of the optimal half pixel location into four partitions, selecting a partition with the lowest RD cost, performing quarter pixel estimation on that partition to obtain an optimal quarter pixel location in that partition, and predicting using the optimal half or quarter pixel location. Specifically, it discloses: 
performing half pixel estimation on the [] unit of the target image frame including the predefined integer pixel location, to obtain an optimal half pixel location having a minimum rate distortion cost within the [] unit of the target image frame (see Fig. 2, 2:41-49, 2:75-3:86, 4:159-161, describing that the system determines a whole pixel search result, i.e., it predefines an integer pixel location, performs half pixel estimation on that whole pixel search result, i.e., performs half pixel estimation on the unit of the target image frame including the predefined integer pixel location, to determine if the whole pixel best pixel point is the same as the half pixel best pixel point using MSE and SAD to obtain the minimum matching error and thus the optimal/best pixel position, i.e., to obtain an optimal half pixel location having a minimum rate distortion cost); 
dividing a surrounding area of the optimal half pixel location into four partitions (see Fig. 2, 3:112-115, 5:168-170, showing and describing that the system divides the optimal sub-pixel area into 4 quadrants I, II, III, and IV, i.e., a surrounding area of the optimal half pixel location is divided into four partitions);
selecting, among the four partitions according to rate distortion costs respectively corresponding to four half pixel locations adjacent to the optimal half pixel location, a first partition used for quarter pixel estimation (see citations above describing dividing the surrounding area into four partitions according to rate distortion costs and Xuehua Fig. 2, 2:55-57, 2:60, 3:87-88, 4:128-132, 5:171-172, describing that these partitions correspond to four half-pixel locations adjacent to the optimal half pixel location (e.g., A, a, b, c, d, e, f, g, and h – where one of these is the optimal, the others are adjacent half pixel locations) and that one of these quadrants is selected (based on the optimal half pixel location, i.e., according to rate distortion costs as detailed in the element above) in which to perform quarter pixel estimation, e.g., when the best half pixel point is a of Fig. 2, points 1 and 9 in the first quadrant are quarter pixel searched);
performing quarter pixel estimation on the first partition according to the optimal half pixel location, to obtain an optimal quarter pixel location having a minimum rate distortion cost within the first partition (see citations and arguments with respect to element above, describing the selection of a first partition/quadrant according to the optimal half pixel location for performing quarter pixel estimation and Xuehua 2:41-49, 3:80-88, describing that this quarter pixel estimation is used to find an optimal/best quarter pixel location using MSE/SAD costs, i.e., to obtain an optimal quarter pixel location having a minimum rate distortion cost within the first partition); and
performing motion compensation to the target image frame by using at least one of the optimal half pixel location and the optimal quarter pixel location as a motion estimation result (see 1:10-20, 2:55-62, 2:77-3:91, describing that the system performs motion-based prediction, i.e., motion compensation, on the target image by using either the half pixel motion vector or the quarter pixel motion vector for motion estimation, i.e., by using at least one of the optimal half pixel location and the optimal quarter pixel location as a motion estimation result).
At the time of filing, one of ordinary skill would have been familiar with search schemes for prediction using half and quarter pixel estimation. Kim uses a prediction search scheme involving half and quarter pixel estimation (see Fig. 7). Such a person would have understood that alternatives to this scheme exist and that, as evidenced by Xuehua, one such alternative would have included performing half pixel estimation and obtaining an optimal half pixel location, dividing the surrounding area of the optimal half pixel location into four partitions, selecting a partition with the lowest RD cost, performing quarter pixel estimation on that partition to obtain an optimal quarter pixel location in that partition, and predicting using the optimal half or quarter pixel location. Accordingly, to one of ordinary skill in the art at the time of filing, using such the search scheme of Xuehua to predict the CTUs of Kim would have represented nothing more than the simple substitution of one known element for another to obtain predictable results. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to use the search scheme of Xuehua in the prediction coding system of Kim.
With respect to claim 10, Kim discloses the invention substantially as claimed. As described above Kim in view of Xuehua discloses all the elements of independent claim 9. Kim/Xuehua additionally discloses: 
wherein the performing half pixel estimation on the coding tree unit of the target image frame including the predefined integer pixel location comprises:
obtaining four half pixel locations adjacent to the predefined integer pixel location, the four half pixel locations being four pixel locations: directly above, directly below, directly on the left side of, and directly on the right side of the predefined integer pixel location (see citations and arguments with respect to claim 9 above and Xuehua Fig. 2, 4:128-132, showing and describing that for a central pixel A of Fig. 2, half pixel locations b, d, e, and g, i.e., adjacent half pixels located above, below, left and right are obtained);
calculating rate distortion costs for the predefined integer pixel location and the four half pixel locations (see citations and arguments with respect to claim 9 above describing the calculation of rate distortion costs for the central pixel and the half pixel locations to obtain the best half pixel point and citations with respect to element above, showing and describing that these RD costs include the half pixel points b, d, e, and g); and
determining that the optimal half pixel location is the predefined integer pixel location in a case that the predefined integer pixel location has a rate distortion cost lower than that of the four half pixel locations (see citations and arguments with respect to claim 9 above and Xuehua 2:41-49, 2:77-3:80, 4:157-162, 4:178-179, describing that, after a half pixel search to find the best half pixel point, it may determined that the best half pixel is “still the central full pixel” and that this is done by a fast search algorithm using MSE and SAD to determine the lowest error/optimal sub-pixel position, i.e., when the predefined integer pixel location has a rate distortion cost lower than that of the four half pixel locations, the optimal half pixel location is the predefined integer pixel location).
The reasons for combining the cited prior art with respect to claim 9 also apply to claim 10.
With respect to claim 11, Kim discloses the invention substantially as claimed. As described above Kim in view of Xuehua discloses all the elements of dependent claim 10. Kim/Xuehua additionally discloses 
wherein the dividing a surrounding area of the optimal half pixel location into four partitions comprises:
dividing a surrounding area of the optimal half pixel location into four partitions in a case that the predefined integer pixel location has a rate distortion cost lower than that of the four half pixel locations, each partition being obtained from an area defined by the predefined integer pixel location and two of the four half pixel locations (see citations and arguments with respect to claim 9 above and Xuehua Fig. 2, showing and describing that the area of the optimal half pixel location, e.g., central pixel A, i.e., where the central pixel has a rate distortion cost lower than the 4 half pixel locations, may be divided into quadrants/partitions I-IV, and that each of these quadrants/partitions is defined by the location of the central pixel A (it forms a corner of the quadrant) and two of the half pixel locations (e.g., quadrant I’s sides are defined by half pixels b and d, etc.)).
The reasons for combining the cited prior art with respect to claim 9 also apply to claim 11.
With respect to claim 1, claim 1 recites the elements of claim 9 in method form rather than device form. Accordingly the disclosure recited with respect to claim 9 also applies to claim 1.
With respect to claim 2, claim 2 recites the elements of claim 10 in method form rather than device form. Accordingly the disclosure recited with respect to claim 10 also applies to claim 2.
With respect to claim 3, claim 3 recites the elements of claim 11 in method form rather than device form. Accordingly the disclosure recited with respect to claim 11 also applies to claim 3.
With respect to claim 17, claim 17 recites the elements of claim 9 in non-transitory computer-readable medium form rather than device form. Kim discloses a device implemented by a computing system including processing unit and memory for executing and storing, respectively, software/computer programs for implementing motion estimation methods (see citations and arguments with respect to claim 9 above). Accordingly, the disclosure recited with respect to claim 9 also applies to claim 17.
With respect to claim 18, claim 18 recites the elements of claim 10 in non-transitory computer-readable medium form rather than device form. Kim discloses a device implemented by a computing system including processing unit and memory for executing and storing, respectively, software/computer programs for implementing motion estimation methods (see citations and arguments with respect to claim 9 above). Accordingly, the disclosure recited with respect to claim 10 also applies to claim 18.
Allowable Subject Matter
Claims 4-8, 12-16, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The cited prior art fails to disclose that the performing half pixel estimation on the coding tree unit of the target image frame including the predefined integer pixel location comprises: obtaining four half pixel locations adjacent to the predefined integer pixel location, the four half pixel locations being four pixel locations: directly above, directly below, directly on the left side of, and directly on the right side of the predefined integer pixel location; calculating rate distortion costs for the predefined integer pixel location and the four half pixel locations; obtaining, in a case that a location corresponding to a first smallest rate distortion cost is a first one of the four half pixel locations, two half pixel locations adjacent to the first half pixel location in a same axial direction; obtaining a location corresponding to a second smallest rate distortion cost from the first half pixel location and the two half pixel locations adjacent to the first half pixel location; and determining, in a case that the location corresponding to the second smallest rate distortion cost is the first half pixel location, that the optimal half pixel location is the first half pixel location.
The cited prior art also fails to disclose that the performing half pixel estimation on the coding tree unit of the target image frame including the predefined integer pixel location comprises: obtaining four half pixel locations adjacent to the predefined integer pixel location, the four half pixel locations being four pixel locations: directly above, directly below, directly on the left side of, and directly on the right side of the predefined integer pixel location; calculating rate distortion costs for the predefined integer pixel location and the four half pixel locations; obtaining, in a case that a location corresponding to a first smallest rate distortion cost is a first one of the four half pixel locations, two half pixel locations adjacent to the first half pixel location in a same axial direction; obtaining a location corresponding to a second smallest rate distortion cost from the first half pixel location and the two half pixel locations adjacent to the first half pixel location; and determining, in a case that the location corresponding to the second smallest rate distortion cost is one of the two half pixel locations adjacent to the first half pixel location, that the optimal half pixel location is the location corresponding to the second smallest rate distortion cost.
The cited prior art also fails to disclose that the performing quarter pixel estimation on the first partition according to the optimal half pixel location, to obtain an optimal quarter pixel location having a minimum rate distortion cost within the first partition comprises: performing quarter interpolation at three surrounding locations in the first partition according to the optimal half pixel location, to obtain three quarter pixel locations adjacent to the optimal half pixel location; obtaining a location corresponding to a third smallest rate distortion cost from the quarter pixel and the three quarter pixel locations; and determining that the location corresponding to the third smallest rate distortion cost is the optimal quarter pixel location.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSAY J UHL/               Examiner, Art Unit 2481